COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )               No.  08-05-00292-CV
                                                                              )
                                                                              )                    Appeal from the
IN THE MATTER OF THE ESTATE
OF             )
JOSE GUSTAVO LOYA GARCIA,
Deceased     )                      Probate
Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )             
(TC# 2004-P00732-A)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is Appellant=s motion
to withdraw this appeal.  Appellant,
Marcela Lopez Borunda, filed an appeal from a
disbursement order entered by the Probate Court of El Paso County, Texas, in
cause number 2004-P00732-A.  Appellant
now files a motion to withdraw notice of appeal.  We construe Appellant=s
motion to be a motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(1).
We have considered
this cause on this motion and conclude that the motion should be granted.  See Tex.R.App.P. 42.1 (a)(1).  We hereby DISMISS this appeal.
 
October
20, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.